DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 & 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant claims that the play server is coupled to a “neural network” and an “adaptive network.”  These are not networks in a physical sense – they are not networks to which a person may attach a server.  A neural network and an adaptive network are programs that are run on a computer that attempt to mimic or model the function of the human brain. Adaptive networks are a subset of neural networks.  Because these are not physical networks, it is impossible to couple a play server to a neural or adaptive network.  Thus the claimed invention cannot possibly be enabled.
Claims 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 20, Applicant discloses that the game may be played on a wireless device, but never discusses downloading the game wirelessly.  While this would certainly have been enabled, it does not appear to have been in possession of the Applicant at the time of the invention or filing.
Regarding claims 21 & 22, neural and adaptive networks are mentioned only once in Applicant’s specification. (¶ 0203) This paragraph is concerned with analyzing game popularity and correlating it with the prizing structure.  The text states that neural and adaptive networks may be used to do this analysis.  There is no discussion of coupling the game server to such a “network.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9 & 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the display enabled devices" in the next to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1-6, 9 & 12-14 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nicely et al. (United States Pre-Grant Publication 2004/0152511)
Claim 1:  Nicely teaches a system for effecting multi-player game play in an electronic environment. (Fig 6 shows multiple player interfaces (190) that are devices through 
Claim 2:  The association groupings are competitive game play pairings.  Each person is competing for the progressive jackpot.
Claim 3:  There is a supply-side input for receiving one or more mandated parameters and memory coupled to the input for storing at least the mandated parameters, the memory being coupled to the play server.  The percentage of each wager to be added to the progressive jackpot is provided by the system management (i.e., supply-side) and is a mandated parameter.  This percentage is stored in memory (i.e., in database, 145) on the player server (100 –Fig 2).
Claim 4:  The variable parameters (i.e., amounts wagered) are utilized by the processing system to achieve the mandated parameters.  The system uses the amounts wagered to determine how much to add to the progressive jackpot – thus achieving the mandated parameter.
Claim 5:  The game play events include prizing events.  The events include winning a progressive jackpot.  This is a prizing event.
Claim 6:  The game play analyzed by the play server tracks user specific play.  (¶ 0074 describes analyzing transaction history that includes, “transaction times, wager amounts, amounts paid, user decisions, and game outcomes.”  Since it tracks user decisions, it tracks user specific play.
Claim 7:  The system correlates the game usage with a prizing structure.  The progressive jackpot is incremented by a percentage of each progressive bet. (Fig 3, 330)  This correlates the game usage with a prizing structure because the more bets there are (i.e., the higher the game usage), the higher the prize (i.e., progressive jackpot).
Claim 12:  The system involves a lottery.  (¶ 0009)
Claim 13:  The variable parameter may include game selection.  (¶ 0065)
Claim 14:  The variable parameter includes decision points.  Game selection and amount wagered are decision points.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15 & 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nicely as applied to claim 1 above, and further in view of Jackson (United States Pre-Grant Publication 2004/0242320).
Claim 15:  Nicely teaches the invention substantially as claimed but fails to teach that the variable parameter includes free play.  Jackson, another progressive jackpot system, teaches that the variable parameter may include free play.  (¶ 0045)  Free play is popular with players because they think they are getting something for nothing.  It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Nicely in view of Jackson such that the variable parameter includes free play in order to increase the popularity of the game.
Claim 18:  Nicely teaches the invention substantially as claimed but fails to teach an electronic access ticket.  Jackson teaches an electronic access ticket. (¶ 0076)  Electronic access tickets allow the player to play without having to get a physical ticket or physically insert cash into a gaming device.  This makes remote play possible.  It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Nicely in view of Jackson to include an electronic access ticket in order to allow the remote play taught by Nicely.
Claims 16 & 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nicely as applied to claim 1 above, and further in view of Keane et al. (United States Patent Number 6,220,961)
Claim 16:  While Nicely teaches that the game may be a lottery game, Nicely does not teach the structure of the game.  Specifically, Nicely fails to teach that the game is a multi-level game.  Keane teaches a multi-level lottery game.  (Title)  Keane teaches that 
Claim 17:  In a multi-level game, the variable parameter would include advancing to the next level.  
Claims 19 & 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nicely as applied to claim 1 above, and further in view of Morrow et al. (United States Pre-Grant Publication 2003/0064771)
Claim 19:  Nicely teaches the invention substantially as claimed but fails to teach including memory storing a downloadable game application.  As noted above, Nicely teaches implementing the game on remote machines using web browsers, but fails to describe how this is carried out.  Morrow, another wagering game invention, teaches how to implement wagering games on remote machines using web browsers. (¶ 0049)  Morrow teaches that this is done by downloading an executable file or applet to the remote machine.  This applet is stored in memory.  It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Nicely in view of Morrow to include memory storing a downloadable game application in order to implement the suggestion of Nicely to implement the game on a browser-enables remote machine.
Claim 20:  Nicely teaches the invention substantially as claimed but fails to teach that the game application is adapted for use on a wireless communications device.  Morrow’s Figure 4 shows wireless communication with a remote device 

    PNG
    media_image1.png
    534
    637
    media_image1.png
    Greyscale

Wireless communication was ubiquitous at the time of the invention (or filing). Wireless communication allows placement of a computer without the hassle of running wires.  It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Nicely in view of Morrow such that the game application is adapted for use on a wireless communications device in order to allow placement of a computer without the hassle of running wires.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447.  The examiner can normally be reached on M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799